Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 11/20/2020; 12/01/2020; 04/19/2021 and 09/01/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 11/20/2020, has been accepted for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automatic optical inspection unit”, “an automatic judgment unit”, “an action control unit” within claim(s) 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is/are rejected under 101 as claimed invention that is directed to non-statutory subject matter. The claims are drawn to "A computer-readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010. 
The Examiner suggests that Applicant amends the claims as follows: "A non-transitory computer readable medium".

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noy et al. (2013/0037526 A1, Applicant cited reference).
Regarding claims 1, 12, 14, 15, 17, 18 and 19, Noy discloses a method/apparatus/a computer program of manufacturing component carriers is included in an apparatus and method for automatically inspecting and repairing printed circuit boards (figs. 1-5)(abstract), wherein the method comprises: 
supplying a panel, comprising a plurality of semifinished component carriers (fig. 2A, ref. 132, par. 22: any sub-part of an electrical circuit can be construed as a component carrier, such that the electrical circuit as a whole can be construed as a panel comprising a plurality of component carriers; the component carriers are semifinished because they are not the end product yet because they at least need to be inspected still), to an automatic optical inspection unit for automatic optical inspection (fig. 2A,  110)[pars. 0022, 0025, and 0036] by comparison of a data set indicative of an actual image of a respective semifinished component carrier with a data set indicative of a reference image (par. 24, fig. 2A ref. 154); 
forwarding the inspected panel to an automatic judgment unit for carrying out a quality classification of the semifinished component carriers (fig. 2A; 120), [pars. 0023, 0038-40] (candidate defects are classified as real defects or otherwise, and repairable or not, which is a quality classification), based on a result of the automatic optical inspection [par. 0023]: candidate defects found by optical inspection station 110 are verified), by applying artificial intelligence ([pars. 0030-31]: the verification of candidate defects is done automatically, which can be construed as artificial intelligence being applied), wherein the method comprises applying the artificial intelligence in the automatic judgment unit (fig. 2A, 110) by learning based on historical human-based judgments (claim 12); and wherein the method comprises marking, in particular laser marking, a respective semifinished component carrier or an entire panel based on the quality classification (claim 14) is (i.e. Verification may be entirely automated, or optionally may be subject to the approval by a human operator and of marking visible to a human operator [pars. 0011, and 0070 and 0072]; wherein the method comprises carrying out the automatic optical inspection during front-end processing of the semifinished component carriers on panel level (claim 15) (See abstract) [pars. 0006, 0021 and 0031] and an action control unit configured for taking an action based on the quality classification and/or taking an action based on the quality classification (fig. 5) [pars. 0038-40, 0070-71] (real repairable defects are repaired, electrical circuits with real non-repairable defects may be discarded; these are actions taken based on the quality classification). 
 As to claims 2-3, Noy further discloses a structure that is capable of being use in a method/system that is implementing limitations such as, wherein the method comprises taking the action of continuing manufacturing the component carriers without intervening process steps (claim 2); and at least one of the following features: wherein the method comprises taking the action of continuing manufacturing the component carriers without intervening process steps when the quality classification indicates no defect of a respective semifinished component carrier; wherein the method comprises taking the action of continuing manufacturing the component carriers without intervening process steps when the quality classification indicates an unrepairable defect of a respective semifinished component carrier (claim 3) is anticipated when no real defects are detected, the component carriers are not repaired, i.e. the manufacturing process continues without intervening process steps [pars. 0037-39, and 0070] (fig. 5).
For the purposes of clarity, the optional feature in claim(s) of continuing manufacturing without intervening process steps when the quality classification indicates an unrepairable defect is obvious in view of Noy, Noy [par. 0070] teaches that when non-repairable defects are detected, the component carriers are to be discarded. Therefore, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that when the component carrier cannot be discarded immediately, manufacturing it may continue and the component carrier is discarded later, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claims 4-5, Noy further discloses a structure that is capable of being use in a method/system that is implementing limitations such as, wherein the method comprises taking the action of repairing a respective semifinished component carrier when the quality classification indicates a repairable defect of a respective semifinished component carrier, in particular wherein the repairing comprises at least one of the group consisting of separating erroneously connected electrically conductive traces, connecting erroneously disconnected electrically conductive traces, adding solder material to or removing solder material from a defective solder structure, and repair of a defective core [par. 0038, 0071], (fig. 5) (claim 4); wherein the method comprises at least one of the following features: taking the action of repairing a respective semifinished component carrier on basis of a data set indicative of a three-dimensional image of the semifinished component carrier or the panel; carrying out the quality classification by classifying a respective individual semifinished component carrier or an entire panel as pass; carrying out the quality classification by classifying a respective individual semifinished component carrier or an entire panel as fail; carrying out the quality classification by classifying a respective individual semifinished component carrier or an entire panel as repairable or to be repaired; carrying out the quality classification by indicating a type of defect among a number of predefined types of defect [par. 0075] verification imagery may be 3-D imagery (claim 5).
As to claims 6-7, Noy further discloses a structure that is capable of being use in a method/system that is implementing limitations such as, wherein the method is carried out completely without involving a human operator the system is fully automated [par. 0041] (claim 6); and wherein the method comprises at least one of the following features: carrying out the automatic optical inspection based on a data set indicative of a two-dimensional image of the entire panel or a respective individual semifinished component carrier; carrying out the automatic judgment based on a data set indicative of a three-dimensional image of the entire panel or a respective individual semifinished component carrier verification imagery may be 3-D imagery [par. 0022 and 0075] (claim 7).
As to claim 16, Noy further discloses a structure that is capable of being use in a method/system that is implementing limitations such as, wherein the method comprises carrying out the automatic optical inspection and the quality classification after patterning a metal layer for forming electrically conductive traces of the semifinished component carriers or the entire panel for assessing a quality of the formed traces is included in the step of conductors are inspected and repaired [par. 0038, 0071](fig. 6A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (2013/0037526 A1, Applicant cited reference) in view of Gallarda et al. (2006/0226865 A1, Applicant cited reference).

As to claims 8-11 and 13, Noy teaches of the features of claims 1, comprising an automatic judgment unit for carrying out a quality classification of the semifinished component carriers (fig. 2A; 120), [pars. 0023, 0038-40] (candidate defects are classified as real defects or otherwise, and repairable or not, which is a quality classification), based on a result of the automatic optical inspection [par. 0023]: candidate defects found by optical inspection station 110 are verified), by applying artificial intelligence ([pars. 0030-31].
Noy fail to explicitly specify wherein the method comprises, when the automatic judgment unit is incapable of performing a quality classification, carrying out a further analysis (claim 8); wherein the method comprises carrying out the further analysis by an additional automatic judgment unit applying artificial intelligence (claim 9); wherein the method comprises exchanging data between the automatic judgment unit and the additional automatic judgment unit for learning, in particular in forward and/or backward direction (claim 10); wherein the method comprises carrying out the further analysis based on a data set indicative of a three-dimensional image of a respective individual semifinished component carrier or the entire panel (claim 11); and wherein learning based on historical human-based judgments is at least partially done under consideration of a comparison of judgments of the automatic judgment unit with human-based judgments (claim 13).
Gallarda from the same field of endeavor teaches that during automatic defect review or verification, if a defect cannot be handled automatically, it is passed on for further analysis to a manual classify and repair process (1560) (see abstract), (fig. 15; 1520 and 1560), and [par. 0082]; "Operator update classify & repair rule database", (fig. 17; 1710) [pars. 0079-82], that verification imagery may be 3-D imagery [par. 0075]; "Operator update classify & repair rule database", (fig. 17; 1710) [pars. 0079-82] (fig. 15; 1560) for the purposes enhance/increase judgment accuracy in an efficient way.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Noy in the manner set forth in applicant’s claims 8-11 and 13, in view of the teaching of Gallarda in order to enhance/increase judgment accuracy in an efficient way, as per teachings of Gallarda (Gallarda, [pars. 0015, 0065]). In addition, In re Venner, 120 USPQ 192 it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/apparatus of manufacturing component carriers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886